Title: Enclosure: Account with the United States Government, [14 October 1799]
From: 
To: 


[Trenton, October 14, 1799]



The United States





To Alexander Hamilton   for pay as Major General from the first of April to the last of September inclusively 6 Months at 166 Dollars ⅌ Month
Ds.
996   



Extra allowances as Inspector General at 50 Dollars ⅌ Month

300   



Forage at 20 Dollars ⅌ Month

120   



Rations at the rate of 15 ⅌ day 2745 Rations at 16.1½ ⅌ Ration being the Contract price at NYork for Postage of

443.31



public letters paid by himself.

200.57
2059.88


To Thomas How   for his pay as Secy from the 11th. of July the time of Acceptance to the last of September inclusively Two months and twenty days at rate of 40 Dollars ⅌ Month

106.66⅔



For Forage for the same time at 8 Drs ⅌ Month

21.33⅓




For Rations for the same time at the rate of three per day, 244 Rations at 16.1½ ⅌ Ration

39.40



For his pay as second Lieutenant of the 11 Regiment from the 5 of August (the time of Acceptance) to the last of September inclusively one Month & 26 days at 25 Ds. ⅌ Month

47.50



Rations for the same time at the rate of two per day 112 Rations at 16.1½ ⅌ Ration

28.08






242.98


To Ethan A Brown   as Assistant Secy from the 1st of April to the last of September inclusively 5 Month & 23 Days at 30 Dollars ⅌ Month


173   



Total Dollars

2475.86


I hereby authorise my Secy. Lieutenant Thomas Brown to receive the amount of the within Account for the persons therein mentioned

Trenton October 1799

